Citation Nr: 1104403	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-23 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to protection of a 30 percent rating for weak 
feet.

2.  Evaluation of pes planus and plantar fasciitis, left foot 
associated with weak foot currently rated as 10 percent 
disabling.

3.  Evaluation of pes planus and plantar fasciitis, right foot 
associated with weak foot currently rated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from August 1948 to August 1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Service connection for bilateral weak feet was granted in a 
rating decision of August 1953.  The RO assigned a 30 percent 
evaluation under Diagnostic Code 5277 effective August 2, 1952.  
In a rating decision of June 1958, the RO reduced the evaluation 
of bilateral weak feet to 0 percent effective August 17, 1958.  
The appellant requested a form VA Form 1-9.  

In October 2005, the appellant filed a claim for an increased 
evaluation for his service connected bilateral weak feet.  In a 
rating decision of March 2006, the RO denied the appellant's 
claim, finding that the appellant was not entitled to a rating in 
excess of the assigned 30 percent.  The RO issued a rating which 
noted a 30 percent evaluation in effect since August 2, 1952 for 
bilateral weak feet under Diagnostic Code 5277.  In April 2007, 
the appellant disagreed with the decision.  In a decision of 
February 2009, the RO found that there was clear and unmistakable 
error (CUE) in the March 2006 which continued the 30 percent 
evaluation for the service connected bilateral weak feet finding 
instead that the evaluation had been reduced to 0 percent 
effective August 17, 1958, and finding the proper evaluation for 
the bilateral weak feet is 0 percent.  Considering the facts 
delineated herein, the Board finds that the proper issue is 
whether the 30 percent evaluation for bilateral weak feet is 
protected.  Accordingly, the issue has been recharacterized on 
the title page of this decision.  

In the rating decision of March 2006, the RO denied service 
connection for lumbosacral strain.  The appellant disagreed with 
that decision in April 2007.  A Statement of the Case was issued 
in February 2009 and a Supplemental Statement of the Case was 
submitted in November 2009.  The appellant perfected the appeal 
via a VA Form 9 submitted in December 2009.  In a statement of 
February 2010, the appellant stated he was not appealing the 
denial of service connection for lumbosacral strain.  On a sticky 
note attached to the February 2010 statement, the RO wrote that, 
in correspondence of April 2010 from the appellant, he clarified 
that he was withdrawing the appeal as to the back only if his 
appeal for the evaluation of his feet was granted.  A review of 
the file has not yielded such conditional withdrawal.  
Nonetheless, the Board is granting the appellant's appeal as to 
the evaluation of weak feet in the instant decision.  Therefore, 
even if the withdrawal was conditional, the instant decision 
grants the relief requested and effectuates the withdrawal.  
Accordingly, the Board finds that the appellant has withdrawn his 
appeal as to the issue of service connection for lumbosacral 
strain and the issue is not before the Board.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of the evaluation of pes planus with plantar fasciitis 
of the left and right feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 1953 rating decision, the RO granted service 
connection for bilateral weak feet and assigned a 30 percent 
evaluation effective August 2, 1952.

2.  Following a 1958 VA examination, in a June 1958 rating 
decision, the RO reduced the rating for bilateral weak feet from 
30 percent to 0 percent.

3.  In October 2005, the appellant filed a claim for an increased 
rating for bilateral weak feet.

4.  By a rating decision dated in March 2006 the RO established a 
30 percent evaluation for bilateral weak feet and noted the 
evaluation had been in effect since August 2, 1952.

5.  In April 2007, the appellant disagreed with the March 2006 
rating decision.  

6.  In February 2009, the RO found that there was clear and 
unmistakable error (CUE) in the March 2006 rating decision which 
continued the 30 percent evaluation of bilateral weak feet, and 
found the proper evaluation was 0 percent.  

7.  The 30 percent evaluation for the service connected bilateral 
weak feet had been continuously in effect for over 20 years at 
the time of the February 2009 decision.  


CONCLUSION OF LAW

The criteria for protection of a 30 percent disability evaluation 
for bilateral weak feet are met.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  


Legal Criteria and Analysis

The appellant was granted service connection for bilateral weak 
feet in a rating decision of August 1953.  The RO assigned a 30 
percent evaluation under Diagnostic Code 5277 effective August 2, 
1952.  After a VA examination of May 1958, the RO, in a rating 
decision of June 1958, reduced the evaluation of bilateral weak 
feet to 0 percent effective August 17, 1958.  The appellant 
requested a form 1-9.

In October 2005, the appellant filed a claim for an increased 
evaluation for his service connected bilateral weak feet.  In a 
rating decision of March 2006, the RO "continued" a 30 percent 
evaluation for weak feet effective August 2, 1952.  

In April 2007, the appellant disagreed with the decision.  In a 
decision of February 2009, the RO found that there was clear and 
unmistakable error (CUE) in the March 2006, which continued the 
30 percent evaluation for the service connected bilateral weak 
feet finding instead that the evaluation had been reduced to 0 
percent effective August 17, 1958.  The RO also found that the 
appellant's disability was now manifested by pes planus with 
plantar fasciitis and assigned separate evaluations for each foot 
for pes planus with plantar fasciitis instead.

The law provides that a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by the VA 
will not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20 year period 
will be computed from the effective date of the evaluation to the 
effective date of the reduction of evaluation.  38 U.S.C.A. § 
110; 38 C.F.R. § 3.951(b) (2010).

The Court held in Salgado v. Brown, 4 Vet. App. 316 (1993), that 
the protection afforded under 38 U.S.C.A. § 110 applies to 
ratings for compensation purposes, whether or not a veteran 
elects to receive a monetary award. 

After a careful review of the evidence of record, the Board finds 
that under the facts of this case, the appellant's 30 percent 
evaluation for bilateral weak feet had been in effect for over 20 
years at the time of February 2009 decision and was therefore 
protected.  

Significantly, in the March 2006 which adjudicated the issue of 
the evaluation of the bilateral weak feet, the RO specifically 
continued the 30 percent evaluation for bilateral weak feet.  
Indeed in the rating decision, the RO specified a 30 percent 
evaluation for bilateral weak feet in effect since August 2, 
1952.  Indeed, the appellant was informed of the decision by a 
letter of April 10, 2006.  

Significantly, the RO did not note any changes in the assigned 
evaluation between August 1952 and March 2006, but rather listed 
only one evaluation, a 30 percent evaluation, effective since 
August 2, 1952.  Consequently, the Board finds that the 30 
percent evaluation of bilateral weak feet was in effect for 54 
years at the time of the March 2006 rating decision.  Having 
found that the 30 percent evaluation was in effect for more than 
20 years, the Board finds that under 38 U.S.C.A. § 110, the 
evaluation was protected and could not be reduced unless such 
rating was based on fraud.

The Board recognizes that the appellant was not receiving any 
monetary compensation for his service connected bilateral weak 
feet since the reduction went into effect on August 17, 1958.  
However, as the Court noted in Salgado, supra, the protection 
afforded under 38 U.S.C.A. § 110 applies to ratings for 
compensation purposes, whether or not a veteran receives a 
monetary award.

The Board notes that the RO, in February 2009, found that there 
was CUE in the March 2006 which continued the 30 percent 
evaluation for bilateral weak feet and found that the evaluation 
had been reduced to 0 percent effective August 1958.  While final 
decision may be revised based on a finding of CUE, see 38 C.F.R. 
§ 3.105(a), in this case, even with a finding of CUE, the 30 
percent evaluation of the bilateral weak feet may not be reduced 
as it is protected under 38 U.S.C.A. § 110.

In sum, under the facts of this case, the Board finds that the 30 
percent evaluation for the service connected bilateral weak feet 
had been in effect for over 20 years at the time of the February 
2009 decision and therefore, it is protected under 38 C.F.R. 
§38 U.S.C.A. § 110.  Accordingly, the Board finds that the 
appellant's rating reduction was improper, and restoration of the 
30 percent disability rating for his bilateral weak feet is 
required as a matter of law. 

In reaching this determination, we note that the Board follows 
the guidance of the Court as expressed in Salgado.  Equally 
important, we note that the determination advanced in the 2006 
was not a mere error of transcription.  It is clear that the 
rating specialist had reasoning for selecting the effective date.  
Here, we find that there is no fraud and the rating became 
protected when promulgated.

The Board notes that the AOJ now seems to find that there was a 
timely NOD in regard to the 1958 rating decision.  If that were 
the case, the 1958 rating decision would not be final and the 
2006 rating board could have established virtually any effective 
date consistent with facts found.  However, we note that the law 
and regulations governing the filing of the notice of 
disagreement and the issuance of the Statement of the Case did 
not exist in 1958. 


ORDER

Restoration/protection of a 30 percent disability evaluation for 
the appellant's bilateral weak feet is granted.


REMAND

As noted in the decision above, a 30 percent disability 
evaluation has been restored for the appellant's bilateral weak 
feet.  In February 2009, the RO found that the appellant's 
disability was now manifested by pes planus with plantar 
fasciitis associated with weak feet and assigned separate 10 
percent evaluations for each foot for pes planus with plantar 
fasciitis.  Considering the Board's finding above, the Board 
finds that the issues of the evaluation of pes planus with 
plantar fasciitis associated with weak feet must be 
readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Readjudicate the issue of the evaluation 
of pes planus with plantar fasciitis 
associated with weak feet of the left and 
the right foot.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


